 


117 HRES 316 EH: Providing for the expenses of certain committees of the House of Representatives in the One Hundred Seventeenth Congress.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 316
In the House of Representatives, U. S.,

April 20, 2021

RESOLUTION
Providing for the expenses of certain committees of the House of Representatives in the One Hundred Seventeenth Congress.


1.Committee expenses for the One Hundred Seventeenth Congress
(a)In GeneralWith respect to the One Hundred Seventeenth Congress, there shall be paid out of the applicable accounts of the House of Representatives, in accordance with this primary expense resolution, not more than the amount specified in subsection (b) for the expenses (including the expenses of all staff salaries) of each committee named in such subsection. (b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $12,288,994; Committee on Armed Services, $18,155,984; Committee on the Budget, $10,899,446; Select Committee on the Climate Crisis, $3,865,000; Committee on Education and Labor, $15,727,650; Committee on Energy and Commerce, $22,834,754; Committee on Ethics, $7,015,392; Committee on Financial Services, $17,931,756; Committee on Foreign Affairs, $17,306,860; Committee on Homeland Security, $16,073,402; Committee on House Administration, $11,482,401; Permanent Select Committee on Intelligence, $13,086,150; Committee on the Judiciary, $16,812,230; Select Committee on the Modernization of Congress, $1,942,500; Committee on Natural Resources, $14,590,722; Committee on Oversight and Reform, $27,793,928; Committee on Rules, $6,854,838; Committee on Science, Space, and Technology, $11,633,636; Committee on Small Business, $6,506,110; Committee on Transportation and Infrastructure, $19,194,346; Committee on Veterans’ Affairs, $9,583,954; and Committee on Ways and Means, $19,600,208.
2.First session limitations
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2021, and ending immediately before noon on January 3, 2022. (b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $6,144,497; Committee on Armed Services, $8,917,992; Committee on the Budget, $5,449,723; Select Committee on the Climate Crisis, $1,915,000; Committee on Education and Labor, $7,863,825; Committee on Energy and Commerce, $11,417,377; Committee on Ethics, $3,507,696; Committee on Financial Services, $8,965,878; Committee on Foreign Affairs, $8,653,430; Committee on Homeland Security, $8,036,701; Committee on House Administration, $5,590,190; Permanent Select Committee on Intelligence, $6,543,075; Committee on the Judiciary, $8,406,115; Select Committee on the Modernization of Congress, $971,250; Committee on Natural Resources, $7,295,361; Committee on Oversight and Reform, $13,896,964; Committee on Rules, $3,410,369; Committee on Science, Space, and Technology, $5,816,818; Committee on Small Business, $3,253,055; Committee on Transportation and Infrastructure, $9,597,173; Committee on Veterans’ Affairs, $4,791,977; and Committee on Ways and Means, $9,800,104.
3.Second session limitations
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2022, and ending immediately before noon on January 3, 2023. (b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $6,144,497; Committee on Armed Services, $9,237,992; Committee on the Budget, $5,449,723; Select Committee on the Climate Crisis, $1,950,000; Committee on Education and Labor, $7,863,825; Committee on Energy and Commerce, $11,417,377; Committee on Ethics, $3,507,696; Committee on Financial Services, $8,965,878; Committee on Foreign Affairs, $8,653,430; Committee on Homeland Security, $8,036,701; Committee on House Administration, $5,892,211; Permanent Select Committee on Intelligence, $6,543,075; Committee on the Judiciary, $8,406,115; Select Committee on the Modernization of Congress, $971,250; Committee on Natural Resources, $7,295,361; Committee on Oversight and Reform, $13,896,964; Committee on Rules, $3,444,469; Committee on Science, Space, and Technology, $5,816,818; Committee on Small Business, $3,253,055; Committee on Transportation and Infrastructure, $9,597,173; Committee on Veterans’ Affairs, $4,791,977; and Committee on Ways and Means, $9,800,104.
(c)Review of Use of Funds in First Session
(1)ReviewNone of the amounts provided for in section 1 for a committee named in subsection (b) may be available for expenses of the committee after March 15, 2022, unless the chair or ranking minority member of the committee appears and presents testimony at a hearing of the Committee on House Administration held prior to such date to review the committee's use of the amounts provided for in section 1 during the first session of the One Hundred Seventeenth Congress and to determine whether the amount specified in subsection (b) with respect to the committee should be updated on the basis of the review. (2)WaiverThe Committee on House Administration may waive the application of paragraph (1) to any or all of the committees named in subsection (b).
4.VouchersPayments under this resolution shall be made on vouchers authorized by the committee involved, signed by the chair of such committee, and approved in the manner directed by the Committee on House Administration. 5.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.
6.Reserve fund for unanticipated expenses
(a)EstablishmentThere is hereby established a reserve fund for unanticipated expenses of committees for the One Hundred Seventeenth Congress. (b)AmountThe reserve fund under this section shall have a balance of $4,000,000, of which—
(1)$1,500,000 shall be available for unanticipated expenses incurred during the period beginning at noon on January 3, 2021, and ending immediately before noon on January 3, 2022; and (2)$2,500,000 shall be available for unanticipated expenses incurred during the period beginning at noon on January 3, 2022, and ending immediately before noon on January 3, 2023.
(c)Allocation to CommitteesAmounts in the reserve fund under this section shall be paid to a committee pursuant to an allocation approved by the Committee on House Administration. 7.Adjustment authorityThe Committee on House Administration shall have authority to make adjustments in amounts under section 1, if necessary to comply with an order of the President issued under section 251A or 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 or to conform to any change in appropriations for the purposes of such section 1.

Cheryl L. Johnson,Clerk.
